DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 2013/0227972).
	Regarding claim 1, Hatton discloses a substrate that has a patterned hydrophobic surface including raised structures with a circular top cross-section, see abstract, [0034] and Figure 4.  The raised structures are isolated posts with a diameter at their distal end of 0.01 microns to 100 microns and a pitch (distance between the centers of two adjacent posts at their distal end) of 0.05 microns to 200 microns [0011 & 0034].  Note that the distal end diameter is equal to the base width, see Fig. 4 and [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; see MPEP 2144.05 I.  The diameter of a post can be constant along its height or change, see Figure 4 and [0011 & 0034].  Additionally, the reference discloses the patterned surface can be coated with a hydrophobic material [0049 & 0066].
	Regarding claim 2, the reference discloses the height of the posts as 0.1 to 1000 microns and the diameter as 0.1 to 100 microns, which renders obvious the claimed aspect ratio range [0011]; see MPEP 2144.05 I.
	Regarding claim 3, the reference discloses the patterned surface can be formed of various materials including silicon, glass and polymers [0045].  The patterned surface can be an integral part of the substrate or a separate layer on the substrate [0050].  Additionally, the reference discloses an example comprising a silicon substrate [0063].
Claim 4 defines the product by how the product was made, the pillars are patterned by a block copolymer.  Thus claim 4 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising pillars.  The reference suggests such a product.
Claim 5 defines the product by how the product was made, the block copolymer is polystyrene-block-poly(methylmethacrylate).  Thus claim 5 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising pillars.  The reference suggests such a product.
	Regarding claims 9 and 10, the reference discloses the coating as a layer, which corresponds to a monolayer, and with a thickness of 2 nm, which falls within the claimed range [0066].
	Regarding claims 11 and 12, the reference discloses the pillars as conical and cylindrical, see Figs. 1 & 4 and [0011].
Regarding claim 13, Hatton discloses a substrate that has a patterned hydrophobic surface including raised structures, see abstract, [0034] and Figure 4.  The raised structures are isolated posts with a diameter at their distal end of 0.01 microns to 100 microns and a pitch (distance between the centers of two adjacent posts at their distal end) of 0.05 microns to 200 microns [0011 & 0034].  Note that the distal end diameter is equal to the base width, see Fig. 4 and [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; see MPEP 2144.05 I.  The diameter of a post can be constant along its height or change, see Figure 4 and [0011 & 0034].  Additionally, the reference discloses the patterned surface can be coated with a hydrophobic material [0049 & 0066].
Regarding claim 16, the reference discloses the coating as a layer, which corresponds to a monolayer [0066].
Regarding claim 17, Hatton discloses a substrate that has a patterned hydrophobic surface including raised structures, see abstract, [0034] and Figure 4.  The raised structures are isolated posts with a diameter at their distal end of 0.01 microns to 100 microns and a pitch (distance between the centers of two adjacent posts at their distal end) of 0.05 microns to 200 microns [0011 & 0034].  Note that the distal end diameter is equal to the base width, see Fig. 4 and [0011].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; see MPEP 2144.05 I.  The diameter of a post can be constant along its height or change, see Figure 4 and [0011 & 0034].  Additionally, the reference discloses the patterned surface can be coated with a hydrophobic material [0049 & 0066].
Regarding claim 20, the reference discloses the coating as a layer, which corresponds to a monolayer [0066].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 2013/0227972) as applied to claim 1 above, and further in view of Krupenkin et al. (US 2007/0224391).
Hatton discloses the surface of claim 1 comprising pillars, see above discussion.  The reference, however, fails to disclose the pillars have a re-entrant curvature.
Krupenkin discloses a superlyophobic surface structure including nanoscale raised features with a nanoscale top having a diameter measured in a direction parallel to the surface that is greater than the average raised feature diameter, which corresponds to a re-entrant curvature and with a nail-head shape, see abstract, Fig. 1 and [0042]; see Applicant’s specification [0020].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the pillars of Hatton to have the nail-head shape of Krupenkin in order to provide a self-cleaning surface that repels both high surface tension liquids and low surface tension liquids, see Krupenkin [0046].
Claims 7, 8, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 2013/0227972) as applied to claims 1, 13 and 17 above, and further in view of Fedynyshyn et al. (US 2012/0276334).
Hatton discloses a patterned surface comprising pillars coated with a hydrophobic material, see above discussion.  The reference, however, fails to disclose the hydrophobic coating as conformal and as not completely filling in spaces between the pillars.
Fedynyshyn discloses depositing a coating of hydrophobic material to increase the hydrophobicity of a surface compared to a similar but uncoated surface [0059].  Depositing the material preferably includes conformally coating the surface [0059].  A conformal coating means that all surface features are coated [0059].  For example, if a surface is not flat but includes vertical projections, the vertical walls of those features are also covered by a conformal coating [0059].  Coatings are more likely to be conformal when they are thin [0059].  When nanoscale features are present it can be important for coatings to be thin [0059].  Otherwise, the dimensions of the nanoscale features may become altered by the presence of the coating [0059].  Additionally, the reference discloses the coating does not completely fill in spaces between surface features, see Fig. 5G.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Hatton to be a conformal coating that does not fill in spaces between surface features in order to increase the hydrophobicity of the surface without altering the dimensions of the nanoscale features.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA A AUER/Primary Examiner, Art Unit 1783